Citation Nr: 0119371	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-13 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel




INTRODUCTION

The veteran had active service from December 1968 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an January 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for PTSD and for 
entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In his May 30, 2000 appeal to the Board, the veteran 
requested a video conference hearing with the Board.  The RO 
acknowledged his request by letter dated in July 2000.  A 
remand in this case is required because a review of the 
claims file shows no indication that a hearing has taken 
place nor any indication that the veteran has withdrawn his 
request.
 
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2.  The RO should schedule the veteran for 
a video conference hearing with the Board.

3.  The veteran is informed that he 
remains undder an obligation to complete 
and submit the stressor information letter 
that had been supplied to him.

4.  The veteran is informed that he was 
under an obligation to appear for the 
scheduled VA examination.  The provisions 
of 38 C.F.R. § 3.655 provide:  Where 
entitlement to a benefit cannot be 
established or confirmed without a current 
VA examination or re-examination and a 
claimant, without good cause, fails to 
report for such examination, an original 
compensation claim shall be considered on 
the basis of the evidence of record.  
However, when an examination is scheduled 
in conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for an increased rating, the claim 
shall be denied.  If there is good cause 
for the failure to appear, he must inform 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


